DETAILED ACTION
Claims 1-20 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 5 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Loessner et al. (App. Env. Microbiology, 1996-cited by the IDS).
The claims are directed to (in part): A method of preparing a recombinant indicator bacteriophage comprising: selecting a wild-type bacteriophage that specifically infects a target pathogenic bacterium; preparing a homologous recombination plasmid/vector comprising an indicator gene; transforming the homologous recombination plasmid/vector into target pathogenic bacteria; infecting the transformed target pathogenic bacteria with the selected wild-type bacteriophage, thereby allowing homologous recombination to occur between the plasmid/vector and the bacteriophage genome; and isolating a particular clone of recombinant bacteriophage; see claim 5.
Loessner describes the construction of luciferase reporter bacteriophage A511::luxAB for rapid and sensitive detection of viable Listeria cells; see title. See “Materials and Methods” on p. 1133-1134 for describing selecting bacteriophage A511 known to infect Listeria cells (p. 1133, col. 2), preparing a homologous recombination plasmid comprising luxAB (p. 1134, col. 1), transforming cells with the plasmid (p. 1134, col. 1); infecting the transformed cells with wildtype A511 (p. 1134, col. 1) and isolating a particular clone of recombinant bacteriophage (p. 1134, col. 1-2). See p. 1134, col. 2, para. 1 for describing using an assay comprising dilution and isolation of a particular clone of recombinant bacteriophage; see instant claim 5.
Thus, the claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-9 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loessner et al. (App. Env. Microbiology, 1996-cited by the IDS) as applied to claims 5 and 10 above, and further in view of Kutter et al. (Virology J, 2011-cited by the IDS) and Zhou et al. (Protein Expr Purif., 2004-cited by attached form 892).
As discussed above, Loessner meets the limitations of claims 5 and 10.
Loessner describes a 5’ end primer comprising cps stop codon followed by a ribosome binding sequence and the first 38 nucleotides of the indicator gene; see p. 1134, col. 1, para. 1. The abstract teaches that transcription is initiated by the cps promoter; also see Figure 2D which depicts a promoter upstream from the cps gene; see claim 4, in part. See p. 1134, col. 1, para. 1 for teaching that the cps gene of the bacteriophage was identified by the authors in making the 5’ primer, meeting limitations of determining the natural nucleotide sequence in the late gene of the bacteriophage and identifying the major capsid protein gene of the bacteriophage; see instant claims 6-8, in part. The teachings of p. 1134, col. 1 provide the designing of a sequence for homologous recombination downstream of the cps and incorporation of the sequence for homologous recombination into a plasmid; see instant claim 6, in part. Loessner teaches that the method demonstrates maximum bioluminescence for detection at 20°C at 140 to 180 minutes; see instant claim 16. Loessner describes detecting bacteria in artificially contaminated lettuce wherein the lettuce was incubated in enrichment broth for 16 hours; see p. 1135, col. 2-p. 1136 and instant claims 12, 14 and 15, in part. See p. 1134, col. 2 for teaching the use of an aldehyde substrate for the light-emitting reaction; claim 19. 
Loessner does not explicitly teach that the bacteriophage is CBA120 and is used for the detection of O157:H7 (claims 1 and 2); that the indicator gene is codon-optimized (claims 3, 4 and 6-8); a method of detecting O157:H7 in a sample using a recombinant CBA120 (claim 11); wherein the sample is first incubated in conditions favoring growth for an enrichment period of 9 hours or less (claim 16); a kit comprising a recombinant bacteriophage derived from CBA120.
Kutter is cited for describing the CBA120 as specific to E. coli O157:H7; see whole document. See abstract for teaching that the genome of CBA120 has been fully sequenced. 
 Zhou is cited for teaching that a synthetic gene comprising optimized E. coli codons significantly increase the yield of protein in the E. coli expression system; see abstract.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method taught by Loessner and incorporate a recombinant CBA120 comprising an indicator gene in the late region as a substitute to bacteriophage A511. One would have been motivated to do so for the gain of detecting O157:H7 in a sample.
It would have been obvious for one of ordinary skill in the art at the time of the invention to codon-optimize the indicator gene for E. coli. One would have been motivated to do so for the gain of increasing the yield of indicator protein in E. coli as taught by Zhou.
It would have been obvious for one of ordinary skill in the art at the time of the invention to first incubate the sample in conditions favoring growth for an enrichment period of 9 hours or less. One would have been motivated to optimize the length of incubation after determining a time point in which would provide an optimal concentration of bacteria to detect the best signal to noise ratio (i.e. testing the sample in conditions favoring growth at various time points). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit for detecting E. coli O157:H7, including a kit which comprises a recombinant CBA120 bacteriophage and a substrate. One would have been motivated to do so for the gain of storage or shipping.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, the genome of CBA120 is known, optimization of various parameters in a method is commonly practiced including incubation times, CBA120 is known as specific for O157:H7, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Note that claims 13 and 17 are directed to functional results, including detection of 1-10 bacteria in a sample and the ratio of signal to noise. Because the prior art meets the method steps, the same results would be expected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10913934-see attached form 892. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a recombinant bacteriophage comprising an indicator gene inserted into a late region of the CBA120 genome; wherein the indicator gene is codon-optimized; wherein a late gene promoter and a ribosomal entry site is upstream of the indicator gene; a method of preparing the recombinant CBA120 bacteriophage; a method of detecting E. coli O157:H7 in a sample, including food, water, etc., using the recombinant CBA120 bacteriophage; incubating the same in conditions favoring growth for an enrichment period; and, a kit for detecting E. coli O157:H7 using the recombinant CBA120 bacteriophage.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648